                                   Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 1 of 46
 JS 44 (Rev. 10/20)                                                         CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
 I. (a) PLAINTIFFS                                                                                          DEFENDANTS
              Tamara Pryor, As Administrator of the                                                         City of Philadelphia and Philadelphia Airport, a/k/a Philadelphia
              Estate of Aaron Jenkins                                                                       International Airport (improperly sued as a defendant)
    (b)   County of Residence of First Listed Plaintiff                Philadelphia                         County of Residence of First Listed Defendant Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
                                                                                                            Michele E. Turner, Esquire , Bennett, Bricklin & Saltzburg
Mu'min Islam, Esquire, MFI Law Group, PLLC                                                                  LLC, Centre Square, West Tower. 1500 Market Street, 32nd Fl.
7433 Limekiln Pike, Ste. 210, Philadelphia, PA 19138; (215) 735-2357
                                                                                                            Philadelphia, PA 19102; (215) 665-3344
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  X3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                      Citizen of This State          x1           1      Incorporated or Principal Place         4    x4
                                                                                                                                                        of Business In This State

    2   U.S. Government                   4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                   Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                     Foreign Country
 IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                 TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY              PERSONAL INJURY                 625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                365 Personal Injury -                of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product            Product Liability            690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability              367 Health Care/                                                                                        400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &            Pharmaceutical                                                    PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                    Personal Injury                                                    820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’          Product Liability                                                  830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability              368 Asbestos Personal                                                  835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                      Injury Product                                                         New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product              Liability                                                          840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability             PERSONAL PROPERTY                          LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle           370 Other Fraud                  710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle           371 Truth in Lending                 Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability       380 Other Personal               720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal              Property Damage                  Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                  385 Property Damage              740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -           Product Liability            751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS             PRISONER PETITIONS                790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation            x   440 Other Civil Rights      Habeas Corpus:                   791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                  463 Alien Detainee                   Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment           442 Employment              510 Motions to Vacate                                                 870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                    Sentence                                                               or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations          530 General                                                           871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -  535 Death Penalty                    IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment              Other:                           462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -  540 Mandamus & Other             465 Other Immigration                                                  950 Constitutionality of
                                             Other                   550 Civil Rights                     Actions                                                                State Statutes
                                         448 Education               555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
 V. ORIGIN (Place an “X” in One Box Only)
   1 Original
     Proceeding
                          X2   Removed from
                               State Court
                                                               3     Remanded from
                                                                     Appellate Court
                                                                                                 4 Reinstated or
                                                                                                   Reopened
                                                                                                                             5 Transferred from
                                                                                                                               Another District
                                                                                                                                                    6 Multidistrict
                                                                                                                                                         Litigation -
                                                                                                                                                                                         8 Multidistrict
                                                                                                                                                                                           Litigation -
                                                                                                                               (specify)                 Transfer                          Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                      28 U.S.C. §§ 1331
 VI. CAUSE OF ACTION                      Brief description of cause:

 VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
      COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                 x Yes            No
 VIII. RELATED CASE(S)
                                              (See instructions):
       IF ANY                                                         JUDGE                                                                DOCKET NUMBER
 DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
           11/05/2020                                                       /s Michele E. Turner
 FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                    JUDGE                           MAG. JUDGE
                            Case 2:20-cv-05532-CMR
                                               UNITED Document   1 Filed
                                                      STATES DISTRICT    11/05/20 Page 2 of 46
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                        1370 Anchor Street, Philadelphia, PA 19125
Address of Plaintiff: ______________________________________________________________________________________________
                      1515 Arch Street, Philadelphia PA 19153; 800 Essington Ave, Philadelphia, PA 19153
Address of Defendant: ____________________________________________________________________________________________
                                                     800 Essington Ave, Philadelphia, PA 19153
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           11/05/2020
DATE: __________________________________
                                                                         /s Michele E. Turner
                                                             __________________________________________                                         68343
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________

✔      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

              Michele E. Turner
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


           11/05/2020
DATE: __________________________________
                                                                         /s Michele E. Turner
                                                             __________________________________________                                         68343
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
             Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 3 of 46
                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                        CASE MANAGEMENT TRACK DESIGNATION FORM
 TAMARA PRYOR, As Administrator of the
 ESTATE OF AARON JENKINS                                     :               CIVIL ACTION
                                                             :               JURY TRIAL DEMANDED
                            v.                               :
 CITY OF PHILADELPHIA and PHILADELPHIA                       :
 AIRPORT, a/k/a Philadelphia International Airport et al     :               NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


  11/05/2020                             Michele E. Turner
Date                                        Attorney-at-law              Attorney for Defendants
    215.665. 3344                            215. 561.6661                mturner@bbs-law.com

Telephone                                    FAX Number                  E-Mail Address


(Civ. 660) 10/02
             Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 4 of 46




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMARA PRYOR, As Administrator of the                  :
ESTATE OF AARON JENKINS                                :
                                                       :       CIVIL ACTION NO.
                 v.                                    :
                                                       :
CITY OF PHILADELPHIA and                               :       JURY TRIAL DEMANDED
PHILADELPHIA AIRPORT,                                  :
a/k/a Philadelphia International Airport               :
And                                                    :
WORLDWIDE FLIGHT SERVICES, INC.                        :
And                                                    :
FRONTIER AIRLINES                                      :

                                     NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendants, City of Philadelphia and Philadelphia

International Airport (improperly sued as a defendant) (hereafter “City” or “Removing

Defendants”), hereby remove the above-captioned action from the Court of Common Pleas of

Philadelphia County, Pennsylvania, to the United States District Court for the Eastern District of

Pennsylvania, and in support thereof state as follows:

        1.       This is a civil action filed and now pending in the Court of Common Pleas of

Philadelphia County, Pennsylvania, Docket No. 200500110.

        2.       On or about May 3, 2020, Plaintiff commenced this Civil Action through the

filing of a Writ of Summons in the Philadelphia County Court of Common Pleas. See Exhibit A,

Writ of Summons.

        3.       On October 8, 2020, Plaintiff filed her Complaint. See Exhibit B, Complaint.

        4.       In her Complaint, Plaintiff seeks to recover damages for the death of Plaintiff’s

Decedent following a physical conflict with a coworker.
            Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 5 of 46




       5.       Count I of Plaintiff’s Complaint seeks recovery against all defendants for

violations of Plaintiff’s Decedent’s rights pursuant to the 14th Amendment, Section 1, of the

United States Constitution. See Exhibit B at Count I.

       6.       Count II of Plaintiff’s Complaint seeks recovery against all defendants for

violations of the Civil Rights Act, 42 U.S.C. §1983. See Exhibit B at Count II.

       7.       The Philadelphia County Docket, as of the date of filing of this Notice of

Removal, does not reflect service of the Writ of Summons or the Complaint on any defendant.

See Exhibit C, Philadelphia Court of Common Pleas Docket.

       8.       Defendants, City of Philadelphia and Philadelphia International Airport

(improperly sued as a defendant), hereby seek to remove this matter to the United States District

Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C.A. §1441(a) because this

Court has original “Federal Question” jurisdiction over Plaintiff’s claims for violations of

Plaintiff’s Decedent’s rights under the Fourteenth Amendment and 28 U.S.C. §1983, as these

claims arise under the Constitution and laws of the United States. 28 U.S.C. §1331.

       9.       Defendant, Frontier Airlines, upon information and belief, has not been served

and no attorneys have entered an appearance on its behalf in this matter. 28 U.S.C.

§1441(b)(2)(A) provides that “When a civil action is removed solely under section 1441(a), all

defendants who have been properly joined and served must join in or consent to the removal of

the action.” See also Balazik v. County of Dauphin, 44 F.3d 209, 213 n.4 (3d Cir. 1995) (Finding

that consent of defendants that have not been served at the time of removal not required).

Because Frontier Airlines has not been “properly joined and served,” its consent to this removal

is not required.
          Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 6 of 46




        10.     Defendant, Worldwide Flight Services, Inc., having retained attorneys who have

entered an appearance in this matter on its behalf, has received notice of the filing of Plaintiff’s

Complaint and, although it has not yet been served and its consent is therefore not required,

nevertheless consents to the removal of this action. See 28 U.S.C. §1441(b)(2)(A); see also

Balazik, supra.

        11.     This removal is timely because Removing Defendants received notice of the filing

of Plaintiff’s Complaint on October 8, 2020, and this Notice of Removal is being filed within 30

(thirty) days thereof. 28 U.S.C. §1446(b)(1).

        12.     Simultaneous with the filing of this Notice of Removal, written notice has been

given to all parties.

        13.     Removing Defendants are also filing a copy of this Notice of Removal and all

attachments thereto with the Prothonotary of the Court of Common Pleas of Philadelphia

County.

        14.     The averments made herein are true and correct with respect to the date and time

upon which suit was commenced and the date upon which this notice is being filed.

        WHEREFORE, Defendants, City of Philadelphia and Philadelphia International Airport

(improperly sued as defendant), hereby remove this matter to this Honorable Court pursuant to

the laws of the United States in such cases made and provided.

                                               BENNETT, BRICKLIN & SALTZBURG LLC

                                                       /s/ Michele E. Turner
                                               By:     ___________________________________
                                                       Michele E. Turner, Esquire
                                                       Centre Square, West Tower
                                                       1500 Market Street, 32nd Floor
                                                       Philadelphia, PA 19102
                                                       (215) 665-3386
                                                       E-mail: mturner@bbs-law.com
        Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 7 of 46




                                         Attorneys for Defendants,
                                         City of Philadelphia and
                                         Philadelphia International Airport
                                         (improperly sued as a defendant)

Date: 11/5/2020
          Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 8 of 46




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMARA PRYOR, As Administrator of the               :
ESTATE OF AARON JENKINS                             :
                                                    :      CIVIL ACTION NO.
                v.                                  :
                                                    :
CITY OF PHILADELPHIA and                            :      JURY TRIAL DEMANDED
PHILADELPHIA AIRPORT,                               :
a/k/a Philadelphia International Airport            :
And                                                 :
WORLDWIDE FLIGHT SERVICES, INC.                     :
And                                                 :
FRONTIER AIRLINES                                   :



                                   DEMAND FOR JURY TRIAL

        Defendants, City of Philadelphia and Philadelphia International Airport (improperly sued
as a defendant), hereby demand a twelve (12) member jury trial.



                                            BENNETT, BRICKLIN & SALTZBURG LLC

                                                    /s/ Michele E. Turner
                                            By:     ___________________________________
                                                    Michele E. Turner
                                                    Attorneys for Defendants,
                                                    City of Philadelphia and
                                                    Philadelphia International Airport
                                                    (improperly sued as a defendant)


Date:11/05/2020
          Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 9 of 46




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMARA PRYOR, As Administrator of the                :
ESTATE OF AARON JENKINS                              :
                                                     :      CIVIL ACTION NO.
                v.                                   :
                                                     :
CITY OF PHILADELPHIA and                             :      JURY TRIAL DEMANDED
PHILADELPHIA AIRPORT,                                :
a/k/a Philadelphia International Airport             :
And                                                  :
WORLDWIDE FLIGHT SERVICES, INC.                      :
And                                                  :
FRONTIER AIRLINES                                    :


                                      NOTICE TO PLAINTIFF

To:     Mu’min Islam, Esquire
        MFI Law Group, PLLC
        7433 Limekiln Pike, Ste. 210
        Philadelphia, PA, 19138
        Attorneys for Plaintiff

        PLEASE TAKE NOTICE that Defendants, City of Philadelphia and Philadelphia
International Airport (improperly sued as a defendant), have filed a Notice of Removal in the
United States District Court for the Eastern District of Pennsylvania, removing to that Court a
civil action previously pending in the Court of Common Pleas of Philadelphia County,
Pennsylvania, Case No. 200500110.

        PLEASE TAKE FURTHER NOTICE that a certified copy of the Notice of Removal will be
filed with the Prothonotary of the Court of Common Pleas of Philadelphia County, Pennsylvania.

                                             BENNETT, BRICKLIN & SALTZBURG LLC

                                                     /s/ Michele E. Turner
                                             By:     ___________________________________
                                                     Michele E. Turner
                                                     Attorneys for Defendants
                                                     City of Philadelphia and
                                                     Philadelphia International Airport
                                                     (improperly sued as a defendant)

Date:11/05/2020
         Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 10 of 46




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMARA PRYOR, As Administrator of the                :
ESTATE OF AARON JENKINS                              :
                                                     :       CIVIL ACTION NO.
                v.                                   :
                                                     :
CITY OF PHILADELPHIA and                             :       JURY TRIAL DEMANDED
PHILADELPHIA AIRPORT,                                :
a/k/a Philadelphia International Airport             :
And                                                  :
WORLDWIDE FLIGHT SERVICES, INC.                      :
And                                                  :
FRONTIER AIRLINES                                    :



                                           PROOF OF FILING

Commonwealth of Pennsylvania               :

County of Philadelphia                     :

        Michele E. Turner, Esquire, being duly sworn according to law, deposes and says that she
is a partner in the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for defendants, City
of Philadelphia and Philadelphia International Airport (improperly sued as a defendant).

        That she did direct the filing with the Prothonotary of the Court of Common Pleas of
Philadelphia County a copy of the Notice of Removal, attached hereto, said filing to be made on
this date.

                                               BENNETT, BRICKLIN & SALTZBURG LLC

                                                     /s/ Michele E. Turner
                                               By:   ___________________________________
                                                     Michele E. Turner
                                                     Attorneys for Defendants
                                                     City of Philadelphia and
                                                     Philadelphia International Airport
                                                     (improperly sued as a defendant)
Dated:11/05/2020
         Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 11 of 46




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMARA PRYOR, As Administrator of the                 :
ESTATE OF AARON JENKINS                               :
                                                      :         CIVIL ACTION NO.
                v.                                    :
                                                      :
CITY OF PHILADELPHIA and                              :         JURY TRIAL DEMANDED
PHILADELPHIA AIRPORT,                                 :
a/k/a Philadelphia International Airport              :
And                                                   :
WORLDWIDE FLIGHT SERVICES, INC.                       :
And                                                   :
FRONTIER AIRLINES                                     :

                                           PROOF OF SERVICE

Commonwealth of Pennsylvania               :

County of Philadelphia                     :

        Michele E. Turner, Esquire, being duly sworn according to law, deposes and says that she
is a partner of the law firm of Bennett, Bricklin & Saltzburg LLC, and that she did serve on this
date the aforementioned Notice as set forth below:

                                 Mu’min Islam, Esquire
                                 MFI Law Group, PLLC
                                 7433 Limekiln Pike, Ste. 210
                                 Philadelphia, PA, 19138
                                 Attorneys for Plaintiff
                                 Via Email

                                 William J. Taylor, Jr., Esquire
                                 Kristi A. Buchholz, Esquire
                                 Two Commerce Square
                                 2001 Market Street – Suite 3100
                                 Philadelphia, PA 19103
                                 Attorneys for Defendant,
                                 Worldwide Flight Services, Inc.
                                 Via Email
       Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 12 of 46




                       Frontier Airlines
                       4545 Airport Way
                       Denver, CO 90239
                       Defendant
                       Via Regular Mail


                                    BENNETT, BRICKLIN & SALTZBURG LLC

                                           /s/ Michele E. Turner
                                    By:    ___________________________________
                                           Michele E. Turner
                                           Attorneys for Defendants
                                           City of Philadelphia and
                                           Philadelphia International Airport
                                           (improperly sued as a defendant)
Dated:11/05/2020
Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 13 of 46




           EXHIBIT A
     Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 14 of 46



___________________________________                                    Filed and Attested by the
                                               :   IN THE COURT OFOffice
                                                                   COMMON of PLEAS
                                                                              Judicial Records
Estate of Aaron Jenkins                        :       OF PHILDELPHIA COUNTY
                                                                      03 MAY 2020 11:33 pm
1370 Anchor Street                             :                  :        A. SILIGRINI
Philadelphia, PA 19125                         :
        Plaintiff,                             :
                                               :       CIVIL ACTION -LAW
        v.                                     :
CITY OF PHILADELPHIA                           :       MAY TERM 2020
1515 Arch Street, 14th Floor                   :
Philadelphia, PA 19102                         :
                         and                   :
                                               :
PHILADELPHIA AIRPORT                           :
a/k/a Philadelphia International Airport       :
800 Essington Avenue                           :
Philadelphia, PA 19153                         :
                         and                   :
                                               :
Worldwide Flight Services, Inc.                :
Room361 – B151, E. Hangar Road                 :
Cargo Area A, JFK International Airport        :
Jamaica, NY 11430                              :
                       and                     :
                                               :
Frontier Airlines                              :
4545 Airport Way                               :
Denver, CO 80239                               :
______ Defendants____________________ _:

                  PRAECIPE FOR ISSUANCE OF WRIT OF SUMMONS


TO THE PROTHONOTARY:

Please issue a Summons in Civil Action in the above case.


                                                              MFI LAW GROUP, PLLC


                                                       By: /s/Mu’min F. Islam
                                                           MFI LAW GROUP, PLLC
                                                           7433 Limekiln Pike, Ste. 210
                                                           Philadelphia, PA 19138
                                                           mislam@mfilawgroup.com
                                                           (215) 735 – 2357 (o)
                                                           (215) 735 – 2358 (f)




                                                                                          Case ID: 200500110
                          Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 15 of 46                                                Summons
                                                                                                                                         Citacion
                                                      Commonwealth of Pennsylvania
                                                            COUNTY OF PHILADELPHIA
           Estate Estate of Aaron Jenkins                                        :         THE COURT OF COMMON PLEASE
           1370 Anchor Street                                                    :         PHILADELPHIA COUNTY
           Philadelphia, PA 19125
           of Aaron Jenkins                                                     :
          Plaintiff                                                             :
                                                                                :          May               Term, 20 20
           CITY OF PHILADELPHIA                                  vs.
           1515 Arch Street, 14th Floor
                                                                                :
           Philadelphia, PA 19102                                               :
                               and                                              :         No.
           PHILADELPHIA AIRPORT                                                 :
           a/k/a Philadelphia International Airport                             :
           800 Essington Avenue                                        :
           Philadelphia, PA 19153                                      :

           Worldwide Flight Services, Inc.                             :
           Room361 – B151, E. Hangar Road                    :
           Cargo Area A, JFK International Airport                     :
           Jamaica, NY 11430                                 :
                                                             :
           Frontier Airlines                                 :
           4545 Airport Way                                  :
           Denver, CO 80239                                  :
                               Defendants
            To
            City of Philadelphia              PHILADELPHIA AIRPORT                       Worldwide Flight Services, Inc.                   Frontier Airlines
                                              a/k/a Philadelphia International Airport   Room361 – B151, E. Hangar Road                   4545 Airport Way
           1515 Arch Street, 14th Floor
                                              800 Essington                              Cargo Area A, JFK International Airport          Denver, CO 80239
           Philadelphia, PA 19102             Avenue                                       :
                                                                                         Jamaica, NY 11430
                                              Philadelphia, PA 19153

                                                                  Writ of Summons
            You are notified that the Plaintiff 2
            Usted esta avisado que el demandante
            Estate of Aaron Jenkins

            Has (have) commenced an action against you.
            Ha (han) iniciado una accion en contra suya.




                                                                                ERIC FEDER
                                                                                Director, Office of Judicial Records


                                                                                By:
                                                                                                                              200500110
                                                                                                                           03 MAY 2020 11:33 pm
                                                                                                                                 A. SILIGRINI
                                                                                Date: May 3, 2020

10-208 (Rev. 6/14


                                                                                                                                   Case ID: 200500110
                     Court of Common Pleas
                          May                Term, 20 20

                                 No.




                     Estate of Aaron Jenkins
                     Plaintiff
                                         vs.

                     City of Philadelphia,
                     Defendant




                                 SUMMONS
                                                           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 16 of 46




Case ID: 200500110
                         Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 17 of 46
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2005001574
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 ESTATE OF AARON JENKINS                                                      CITY OF PHILADELPHIA

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 1370 ANCHOR STREET                                                           1515 ARCH STREET, 14TH FL
 PHILADELPHIA PA 19125                                                        PHILADELPHIA PA 19102


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
                                                                              PHILADELPHIA AIRPORT A/K/A PHILADELPHIA
                                                                              INTERNATIONAL AIRPOR
PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
                                                                              800 ESSINGTON AVENUE
                                                                              PHILADELPHIA PA 19153


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
                                                                              WORLDWIDE FLIGHT SERVICES

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
                                                                              ROOM 361 B151, E HANGAR ROAD CARGO AREA A, JFK
                                                                              INTERNATIONA AIRPORT
                                                                              JAMAICA NY 11430

TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                          Complaint                 Petition Action                     Notice of Appeal
               1                                     4
                                                                       X Writ of Summons            Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  2O - PERSONAL INJURY - OTHER

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                   MAY 03 2020
                                                                       A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: ESTATE OF AARON JENKINS
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 MUMIN ISLAM                                                                 7433 LIMEKILN PIKE
                                                                             SUITE 210
PHONE NUMBER                            FAX NUMBER                           PHILADELPHIA PA 19146
 (215)735-2357                          (215)735-2358

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 208979                                                                      mislam@mfilawgroup.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
 MUMIN ISLAM                                                                 Sunday, May 03, 2020, 11:33 pm

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 18 of 46


COMPLETE LIST OF DEFENDANTS:
    1. CITY OF PHILADELPHIA
         1515 ARCH STREET, 14TH FL
         PHILADELPHIA PA 19102
    2. PHILADELPHIA AIRPORT A/K/A PHILADELPHIA INTERNATIONAL AIRPOR
         800 ESSINGTON AVENUE
         PHILADELPHIA PA 19153
    3. WORLDWIDE FLIGHT SERVICES
         ROOM 361 B151, E HANGAR ROAD CARGO AREA A, JFK INTERNATIONA AIRPORT
         JAMAICA NY 11430
    4. FRONTIER AIRLINES
         4545 AIRPORT WAY
         DENVER CO 80239
Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 19 of 46




           EXHIBIT B
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 20 of 46



MFI Law Group, PLLC                                                                     Filed and Attested by the
By: Mu’min Islam, Esquire                                                              Office of Judicial Records
Identification No.: 208979                                                                 08 OCT 2020 11:41 pm
7433 Limekiln Pike, Ste. 210                                                                     E. MEENAN
Philadelphia, PA, 19138
Email: mislam@mfilawgroup.com
Attorney for Plaintiff
_______________________________________
                                                        : IN THE COURT OF COMMON PLEAS
Tamara Pryor, As Administrator of the                   :     OF PHILADELPHIA COUNTY
Estate of Aaron Jenkins                                 :
1370 Anchor Street                                      :
Philadelphia, PA 19125                                  : IN THE FIRST JUDICIAL DISTRICT
                                                        :     OF PENNSYLVANIA
                   Plaintiff,                           :
                                                        :     CIVIL ACTION -LAW
        v.                                              :
CITY OF PHILADELPHIA                                    :     MAY TERM 2020
1515 Arch Street, 14th Floor                            :
 Philadelphia, PA 19102                                 :
                        and                             :
                                                        :
PHILADELPHIA AIRPORT                                    :
a/k/a Philadelphia International Airport                :
800 Essington Avenue                                    :
Philadelphia, PA 19153                                  :
and                                                     :
                                                        :
Worldwide Flight Services, Inc.                         :
Room361 – B151, E. Hangar Road                          :
Cargo Area A, JFK International Airport                 :
Jamaica, NY 11430                                       :
and                                                     :
Frontier Airlines                                       :
4545 Airport Way                                        :
Denver, CO 80239                                        :
                 Defendants                             :

                                               NOTICE TO DEFEND

You have been sued in court. If you wish to defend              You should take this paper to your lawyer at once. If you
against the claims set forth in the following pages, you        do not have a lawyer or cannot afford one, go to or
must take action within twenty (20) days after this             telephone the office set forth below to find out where you
complaint and notice are served, by entering a written          can get legal help.
appearance personally or by attorney and filing in
writing with the court your defenses or objections to the                    Philadelphia Bar Association
claims set forth against you. You are warned that if you                           Lawyer Referral
fail to do so the case may proceed without you and a                           and Information Service
judgment may be entered against you by the court                                 One Reading Center
without further notice for any money claimed in the                        Philadelphia, Pennsylvania 19107
complaint of for any other claim or relief requested by                             (215) 238-6333
the plaintiff. You may lose money or property or other                             TTY (215) 451-6197
rights important to you.

                                                            1
                                                                                                              Case ID: 200500110
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 21 of 46




                           AVISO

Le han demandado a usted en la corte. Si usted quiere                provisiones de esta demanda. Usted puede perder dinero o
defenderse de estas demandas expuestas en las paginas                sus propiedades u otros derechos importantes para usted.
siguientes, usted tiene veinte (20) dias de plazo al partir de
la fecha de la demanda y la notificacion. Hace falta ascentar        Lleve esta demanda a un abogado immediatamente. Si no
una comparencia escrita o en persona o con un abogado y              tiene abogado o si no tiene el dinero suficiente de pagar tal
entregar a la corte en forma escrita sus defensas o sus              servicio. Vaya en persona o llame por telefono a la oficina
objeciones a las demandas en contra de su persona. Sea               cuya direccion se encuentra escrita abajo para averiguar
avisado que si usted no se defiende, la corte tomara medidas         donde se puede conseguir asistencia legal.
y puede continuar la demanda en contra suya sin previo
aviso o notificacion. Ademas, la corte puede decider a favor                         Asociacion De Licenciados
del demandante y requiere que usted cumpla con todas las                                   De Filadelfia
                                                                                     Servicio De Referencia E
                                                                                        Informacion Legal




                                                                 2
                                                                                                                    Case ID: 200500110
         Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 22 of 46



MFI Law Group, PLLC
By: Mu’min Islam, Esquire
Identification No.: 208979
7433 Limekiln Pike, Ste. 210
Philadelphia, PA, 19138
Email: mislam@mfilawgroup.com
Attorney for Plaintiff
_______________________________________
                                             : IN THE COURT OF COMMON PLEAS
Tamara Pryor, As Administrator of the        :     OF PHILADELPHIA COUNTY
Estate of Aaron Jenkins                      :
1370 Anchor Street                           :
Philadelphia, PA 19125                       : IN THE FIRST JUDICIAL DISTRICT
                                             :     OF PENNSYLVANIA
                Plaintiff,                   :
                                             :     CIVIL ACTION -LAW
        v.                                   :
CITY OF PHILADELPHIA                         :     MAY TERM 2020
1515 Arch Street, 14th Floor                 :
 Philadelphia, PA 19102                      :
                        and                  :
                                             :
PHILADELPHIA AIRPORT                         :
a/k/a Philadelphia International Airport     :
800 Essington Avenue                         :
Philadelphia, PA 19153                       :
and                                          :
                                             :
Worldwide Flight Services, Inc.              :
Room361 – B151, E. Hangar Road               :
Cargo Area A, JFK International Airport      :
Jamaica, NY 11430                            :
and                                          :
Frontier Airlines                            :
4545 Airport Way                             :
Denver, CO 80239                             :
                 Defendants                  :

                                           COMPLAINT

    1. Tamara Pryor (“Plaintiff”) is an adult resident of Pennsylvania, residing at 1370 Anchor

        Street, Philadelphia, PA 19125.

    2. On July 5, 2018 Plaintiff was duly qualified as Administrators of the Estate of Aaron

        Jenkins. Exhibit A – Philadelphia County Register of Wills Letters of Administration.




                                                3
                                                                                        Case ID: 200500110
    Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 23 of 46




3. Aaron Jenkins (“Jenkins”) was pronounced on May 3, 2018 at Presbyterian Hospital from

   a stab wound.

4. Jenkins was a 28-year-old resident of Philadelphia County, residing at 126 West Roselyn

   Street, Philadelphia, PA 19120.

5. Plaintiff brings this suit as Administrator of the Estate of Aaron Jenkins, as personal

   representative of Aaron Jenkins. See Exhibit A.

6. Defendant, Worldwide Flight Services, (“WFS”) is a ground handling organization

   providing cargo, passenger, premium, ramp, baggage, and technical services across a

   network spanning over 179 locations in more than 22 countries on five continents. Having

   its principal place of business at Room361 – B151, E. Hangar Road, Cargo Area A, JFK

   International Airport, Jamaica, NY 11430.

7. Defendant, Frontier Airlines, Inc., (“Frontier”) is an American carrier headquartered in

   Denver, Colorado having its principal place of business at 4545 Airport Way, Denver, CO

   80239.

8. Defendant, Philadelphia Airport, a/k/a Philadelphia International Airport, (“PHL”) is the

   primary airport serving Philadelphia, which is owned by the City of Philadelphia. Having

   its principal place of business at 800 Essington Avenue, Philadelphia, PA 19153.

9. Defendant, City of Philadelphia (“City”), having its principal place of business at 1515

   Arch Street, 14th Floor, Philadelphia, PA 19102.

10. At all times relevant to this cause of action, WFS, Frontier, PHL, and City (collectively

   referred to as “Defendants”), engaged in business within the Commonwealth of

   Pennsylvania and the City and County of Philadelphia on a regular, systematic, continuous

   and substantial basis controlling the operations of the airport.



                                             4
                                                                                    Case ID: 200500110
     Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 24 of 46




11. At all times relevant to this cause of action, Plaintiff was an employee of Frontier and WFS

   during his employment at PHL in the City of Philadelphia.

12. During Plaintiff’s employment with Defendants, it was custom for other employees to enter

   Philadelphia International Airport, as well as the terminals, without going through security

   checks.

13. Due to Defendants’ custom, airport employees bypassed security, and lack thereof, and

   were permitted to enter the airport and terminals with prohibited weapons.

14. Once inside Frontier’s terminals, Defendants’ employee, Kevin Emanuel, bypassed

   security with a knife and stabbed Plaintiff in his leg; resulting in Plaintiff’s death.

15. During employment, employee Kevin Emanuel bullied and tormented the Plaintiff with no

   relief from Defendants.

16. After the stabbing, employees at PHL became more concerned for their safety.

17. Defendants’ conduct caused the safety measures at PHL to decrease and put Plaintiff’s

   safety, and the public’s safety at stake who make up 30,000,000 (thirty million) visitors

   who utilize the airport’s services annually.

18. Based on Defendants’ conduct, they failed to ensure Jenkins’ safety at his place of

   employment by; (1) failing to ensure there were security checkpoints for visitors at PHL;

   (2) failing to ensure there were security checkpoints for airport staff at PHL; (3) failing to

   investigate the lack of safety of the employees after Defendants were put on notice

   prohibited weapons were entering PHL; (4) failing to train and supervise employees on

   PHL security policies; and (5) failing to protect Jenkins from the injury he endured at

   Defendants' facility resulting in his death by his coworker.




                                              5
                                                                                         Case ID: 200500110
     Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 25 of 46




                                   COUNT I
                      U.S. CONST. 14th Amendment, §1
   Tamara Pryor, as Administrator of The Estate of Aaron Jenkins v. Defendants


19. The foregoing paragraphs are incorporated herein by reference.

20. The Fourteenth Amendment of the Constitution provides as follows: nor shall any state

    deprive any person of life, liberty, or property, without due process of law; nor deny to any

    person within its jurisdiction the equal protection of the laws. All men are born equally free

    and independent, and have certain inherent and indefeasible rights, among which are those

    of enjoying and defending life and liberty, of acquiring, possessing, and protecting property

    and reputation, and of pursuing their own happiness.

21. Plaintiff allege Defendants, jointly and/or severally, deprived Plaintiff of his Fourteenth

    Amendment Right.

22. Plaintiff Fourteenth Amendment rights were violated when he was assaulted at PHL.

    Plaintiff's injuries directly resulted from Defendants' violation of its own Rules and

    Regulations, and lack of security measures.

23. Defendants, at all times relevant hereto, had a duty to protect Plaintiff once Plaintiff entered

    on PHL grounds during his employment.

24. Defendants had a mutual agreement Frontier would, in and about the Airport and its

    Airline’s Leased Premises, exercise reasonable control over the conduct, demeanor and

    appearance of its employees, agents and representatives, contractors, suppliers, vendors,

    service providers and officers in an orderly and proper manner so as not to harass, irritate,

    disturb or be offensive to the public and at all times act in accordance with the Rules and

    Regulations and Airport Security Program.

25. Defendants have deprived Plaintiff of his Fourteenth Amendment and/or statutory rights

                                               6
                                                                                          Case ID: 200500110
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 26 of 46




          by depriving Plaintiff of his right to liberty, enjoyment of life, and his right to be free from

          personal harm.

   26. Defendants' formal and informal actions of not implementing security checks for its

          employees, overlooking reports made that airport employees were bringing prohibited

          weapons into the airport and/or not identifying why such security measures were not

          implemented reflect a policy, practice, or custom authorizing and allowing employees that

          violated the constitutional rights of the Plaintiff.

   27. Consequently, Defendants are liable for harm caused to others, such as Plaintiff, as a result

          of its policies, practices, customs, and/or procedures.

   28. The said breach of duty was the cause in fact and the proximate cause of the serious injuries

          sustained by Plaintiff, as aforesaid.

WHEREFORE, Plaintiff prays this Honorable Court to enter judgment in his favor, and against the

Defendants, and award the following relief:

     a.       Actual, special, compensatory, incidental, consequential, and punitive damages in an

amount to be determined at trial;

     b.       Cost of suit in an amount to be determined at trial; and,

     c.       Such additional or further relief as the interest of justice may require

                                     COUNT II
                                  42 U.S.C. § 1983
      Tamara Pryor, as Administrator of The Estate of Aaron Jenkins v. Defendants


   29. The foregoing paragraphs are incorporated herein by reference.

   30. The Civil Rights Act, codified as 42 U.S.C. § 1983, provides as follows: Every person who,

          under color of any statute, ordinance, regulation, custom or usage, of any state or territory

          or the District of Columbia, subjects, or causes to be subjected, any citizen of the United

                                                     7
                                                                                                Case ID: 200500110
     Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 27 of 46




   States or any other person within the jurisdiction thereof to the deprivation of any laws,

   privileges or immunities secured by the Constitution and laws, shall be liable to the party

   injured in an action at law, suit in equity, or other proper proceeding for redress. 42 U.S.C.

   § 1983.

31. Defendants deprived Plaintiff of his constitutional right under state-created danger because

   it should have known, and it was foreseeable Plaintiff would be harmed by the co-

   employee’s actions.

32. To successfully plead claim under “state-created danger” exception to general rule that

   substantive due process imposes no duty on states to protect their citizens from private

   harm, plaintiff must satisfy four elements: (1) harm ultimately caused was foreseeable and

   fairly direct; (2) state actor acted with degree of culpability that shocks conscience; (3)

   relationship between state and plaintiff existed such that plaintiff was foreseeable victim

   of defendant's acts, or member of discrete class of persons subjected to potential harm

   brought about by state's actions, as opposed to member of public in general; and (4) state

   actor affirmatively used his or her authority in way that created danger to citizen or that

   rendered citizen more vulnerable to danger than had state not acted at all.

33. Upon information and belief Defendants removed security measures for cost.

34. The State's affirmative conduct played a part in creating the danger and rendered Plaintiff

   more vulnerable to that danger.

35. Defendants' Rules and Regulations Manual, published under the authority contained in

   Sections 4-500(c) and 8-407 of the Philadelphia Home Rule Charter, empowers the

   Department of Commerce to make regulations governing the use and control of the Airport.

36. These Rules and Regulations explicitly state no person, except duly authorized, active,



                                             8
                                                                                       Case ID: 200500110
     Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 28 of 46




    police officers, federal employees authorized to carry firearms in the performance of their

    duties, or members of the armed forces of the United States on official duty shall possess,

    carry or discharge, ignite, or use any firearms, other weapons or explosives on the Airport.

37. At all times relevant to this cause of action, Kevin Emanuel was not authorized to possess

    any weapons on Defendants' property.

38. Defendants' policy and custom at issue is a failure to train and supervise its agents and

    employees.

39. Removing safety measure and violating Defendants' own policy

40. Its failure amounts to a deliberate indifference to the rights of Plaintiff with whom

    Defendants' employees will come into contact.

41. Plaintiff allege Defendants, jointly and/or severally, deprived Plaintiff of his United States

    Constitutional right.

42. Plaintiff constitutional rights were violated when he was assaulted at Defendants' terminal.

    Plaintiff's injuries directly resulted from Defendants' lack of security measures.

43. Defendants, at all times relevant hereto, had a duty to protect Plaintiff once Plaintiff entered

    onto the Defendants' premises during his employment.

44. Defendants' conduct of removing safety measures at an airport, especially due to cost,

    shocks the conscience because they were aware prohibited weapons were entering the

    facility.

45. Defendants had enough time to make an unhurried judgment regarding preventing

    prohibited weapons from entering the airport.

46. Defendants had a mutual agreement that Frontier and WFS would, in and about the Airport

    and its Airline’s Leased Premises, exercise reasonable control over the conduct, demeanor



                                               9
                                                                                          Case ID: 200500110
          Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 29 of 46




       and appearance of its employees, agents and representatives, contractors, suppliers,

       vendors, service providers and officers in an orderly and proper manner so as not to harass,

       irritate, disturb or be offensive to the public and at all times act in accordance with the

       Rules and Regulations and Airport Security Program.

   47. Defendants have deprived Plaintiff of his federal constitutional and/or statutory rights by

       depriving Plaintiff of his right to be free from physical harm.

   48. Defendants' formal and informal actions of not implementing security checks for its

       employees, overlooking reports made that airport employees were bringing weapons into

       the airport and/or not identifying why such security measures were not implemented reflect

       a policy, practice, or custom authorizing and allowing employees that violated the

       constitutional rights of the Plaintiff. Consequently, Defendants are liable for harm caused

       to others, such as Plaintiff, as a result of its policies, practices, customs, and/or procedures.

   49. The said breach of duty was the cause in fact and the proximate cause of the serious injuries

       and death sustained by Plaintiff, as aforesaid.

WHEREFORE, Plaintiff prays this Honorable Court to enter judgment in his favor, and against the

Defendant, and award the following relief:

     a.     Actual, special, compensatory, incidental, consequential, and punitive damages in an

amount to be determined at trial;

     b.     Cost of suit in an amount to be determined at trial; and,

     c.     Such additional or further relief as the interest of justice may require.

                                     COUNT III
                                     Negligence
      Tamara Pryor, as Administrator of The Estate of Aaron Jenkins v. Defendants


   50. Plaintiff incorporates by reference herein all of the above paragraphs.

                                                  10
                                                                                              Case ID: 200500110
     Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 30 of 46




51. Jenkins was a business invitee on Defendants' property.

52. The standard of care a possessor of land owes to one who enters upon the land depends

   upon whether the latter is a trespasser, licensee, or invitee.

53. An “invitee” is either a public invitee or a business visitor.

54. A “business visitor” is a person who is invited to enter or remain on land for a purpose

   directly or indirectly connected with business dealings with the possessor of land.

55. The duty of care owed to a business invitee or business visitor is the highest duty owed to

   any entrant upon land; the landowner must protect the invitee not only against known

   dangers, but also against those which might be discovered with reasonable care.

56. A possessor of land is subject to liability for physical harm caused to his invitees by a

   condition on the land if, but only if, he: (1) knows or by the exercise of reasonable care

   would discover the condition, and should realize that it involves an unreasonable risk of

   harm to such invitees, (2) should expect that they will not discover or realize the danger,

   or will fail to protect themselves against it, and (3) fails to exercise reasonable care to

   protect them against the danger.

57. Defendant had a duty to act reasonable and use due care while Jenkins was an employee at

   PHL. Defendant breached that duty of due care and acted negligently and/or carelessly,

   and/or recklessly and/or in reckless disregard to Plaintiff by:

       a. Failing to ensure that there were security checkpoints for visitors at PHL.

       b. Failing to ensure that there were security checkpoints for airport staff at PHL.

       c. Failing to investigate the safety of the employees after Defendants were put on

           notice that weapons were entering PHL.

       d. Failing to supervise employees.



                                              11
                                                                                        Case ID: 200500110
        Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 31 of 46




           e. Failing to protect Plaintiff from the injury he endured at Defendants' facility.

   58. As a direct and proximate result of the negligence of Defendants, Plaintiff, was caused to

       suffer from the stab which led his death.

   59. All of the above damages were directly and proximately caused by the aforementioned

       negligence of Defendants.

   60. Under personal animus or third-party attack exception to Workers' Compensation Act's

       exclusivity provision, the exclusivity provision does not preclude damage recoveries by

       employee based upon employer negligence in maintaining safe workplace if such

       negligence is associated with injuries inflicted by coworker for purely personal reasons. 77

       P.S. §§ 411(1), 481.

   61. To set forth valid cause of action implicating personal animus or third-party attack

       exception to Workers' Compensation Act's exclusivity provision, employee must assert that

       his injuries are not work-related because he was injured by coworker for purely personal

       reasons. 77 P.S. §§ 411(1), 481.

   62. A Showing of personal animus is not strictly required to implicate personal animus or third

       party attack exception to Workers' Compensation Act's exclusivity provision; rather, what

       is required is a showing that victim was attacked for purely personal reasons unrelated to

       employment. 77 P.S. §§ 411(1), 481.

   63. There were claims that the employee who murdered Plaintiff had personal issues against

       Plaintiff, not work-related, and bullied Jenkins while employed on Defendants' premises.

WHEREFORE, the Plaintiff prays this Honorable Court to enter judgment in his favor, and against

the Defendant, and award the following relief:

a. Actual, special, compensatory, incidental, consequential, and punitive damages;



                                                 12
                                                                                           Case ID: 200500110
         Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 32 of 46




b. Cost of suit and attorney's fees; and,

c. Such additional or further relief as the interest of justice may require.

                                      COUNT IV
                                   Wrongful Death
       Tamara Pryor, as Administrator of The Estate of Aaron Jenkins v. Defendants


   64. All preceding paragraphs of this Complaint are incorporate herein by reference.

   65. Plaintiff brings this action as the Administrator of the Estate of Aaron Jenkins, on behalf

       of those entitled by law to recover for his wrongful death, under and by virtue of 42 Pa.

       C.S.A. § 8301, et seq., commonly known as the Pennsylvania Wrongful Death Act.

   66. No action for damages was brought by Jenkins during his lifetime as a result of the

       claims at issue in this case.

   67. Plaintiff claims damages for the pecuniary loss suffered by Plaintiff’s beneficiaries by

       reason of his death.

   68. Plaintiff claims damages resulting from the deprivation of comfort, aid, assistance and

       society, and the loss of the guidance and tutelage to Jenkin’s family due to his death.

WHEREFORE, the Plaintiff prays this Honorable Court to enter judgment in his favor, and

against Defendants, and award the following relief:

           f. Actual, special, compensatory, incidental, consequential, and punitive damages;

           g. Cost of suit and attorney's fees; and,

           h.   Such additional or further relief as the interest of justice may require.

                                      COUNT V
                                   SURVIVAL ACT
       Tamara Pryor, as Administrator of The Estate of Aaron Jenkins v. Defendants

   69. All preceding paragraphs of this Complaint are incorporated herein by reference.




                                                  13
                                                                                            Case ID: 200500110
        Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 33 of 46




   70. Plaintiff also brings this action under and by virtue of 42 Pa. C.S.A. § 8302, et seq.,

       commonly known as the Pennsylvania Survival Act.

   71. The Estate of Aaron Jenkins claims damages for pain and suffering undergone by the

       decedent as of a result of the Defendant’s negligence, up to and including the time of

       death, and damages for the net amount that Jenkins would have earned from the date of

       his death to the end of his life expectancy.

WHEREFORE, the Plaintiff prays this Honorable Court to enter judgment in his favor, and

against the Defendant, and award the following relief:

           i. Actual, special, compensatory, incidental, consequential, and punitive damages;

           j. Cost of suit and attorney's fees; and,

           k.   Such additional or further relief as the interest of justice may require.




  MFI LAW GROUP, PLLC

                                                                 By: ________________________
  Mu’min F. Islam, Esquire
  7433 Limekiln Pike, Ste. 210
  Philadelphia, PA, 19138
                                                                 Email: mislam@mfilawgroup.com
  Attorney for Plaintiff




                                                 14
                                                                                            Case ID: 200500110
         Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 34 of 46



MFI Law Group, PLLC
By: Mu’min Islam, Esquire
Identification No.: 208979
7433 Limekiln Pike, Ste. 210
Philadelphia, PA, 19138
Email: mislam@mfilawgroup.com
Attorney for Plaintiff
_______________________________________
                                               : IN THE COURT OF COMMON PLEAS
Tamara Pryor, As Administrator of the          :     OF PHILADELPHIA COUNTY
Estate of Aaron Jenkins                        :
1370 Anchor Street                             :
Philadelphia, PA 19125                         : IN THE FIRST JUDICIAL DISTRICT
                                               :     OF PENNSYLVANIA
                Plaintiff,                     :
                                               :     CIVIL ACTION -LAW
       v.                                      :
CITY OF PHILADELPHIA                           :     MAY TERM 2020
1515 Arch Street, 14th Floor                   :
Philadelphia, PA 19102                         :
                        and                    :
                                               :
PHILADELPHIA AIRPORT                           :
a/k/a Philadelphia International Airport       :
800 Essington Avenue                           :
Philadelphia, PA 19153                         :
and                                            :
                                               :
Worldwide Flight Services, Inc.                :
Room361 – B151, E. Hangar Road                 :
Cargo Area A, JFK International Airport        :
Jamaica, NY 11430                              :
and                                            :
Frontier Airlines                              :
4545 Airport Way                               :
Denver, CO 80239                               :
                 Defendants                    :
                                            VERIFICATION

The averments or denials of facts contained in the foregoing are true and correct to the best of my
knowledge, information, and belief. I understand that the statements herein are made subject to the penalties
of 18 Pa. C.S. §4904, relating to unsworn falsification to authorities.
                                                                                           Respectfully,
                                                                                  MFI Law Group, PLLC


                                                                           BY:
                                                                                     Mu’min F. Islam, Esq.
                                                                       Attorney for Plaintiff, Aaron Jenkins
Date: August 21, 2020

                                                     15
                                                                                                   Case ID: 200500110
        Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 35 of 46



MFI Law Group, PLLC
By: Mu’min Islam, Esquire
Identification No.: 208979
7433 Limekiln Pike, Ste. 210
Philadelphia, PA, 19138
Email: mislam@mfilawgroup.com
Attorney for Plaintiff
_______________________________________
                                         : IN THE COURT OF COMMON PLEAS
Tamara Pryor, As Administrator of the          :     OF PHILADELPHIA COUNTY
Estate of Aaron Jenkins                        :
1370 Anchor Street                             :
Philadelphia, PA 19125                         : IN THE FIRST JUDICIAL DISTRICT
                                               :     OF PENNSYLVANIA
                 Plaintiff,                    :
                                               :     CIVIL ACTION -LAW
         v.                                    :
CITY OF PHILADELPHIA                           :     MAY TERM 2020
1515 Arch Street, 14th Floor                   :
 Philadelphia, PA 19102                        :
                          and                  :
                                               :
PHILADELPHIA AIRPORT                           :
a/k/a Philadelphia International Airport       :
800 Essington Avenue                           :
Philadelphia, PA 19153                         :
and                       :
                                               :
Worldwide Flight Services, Inc.                :
Room361 – B151, E. Hangar Road                 :
Cargo Area A, JFK International Airport        :
Jamaica, NY 11430                              :
and                       :
Frontier Airlines                              :
4545 Airport Way                               :
Denver, CO 80239                               :
                 Defendants                    :

                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the Plaintiff’s Complaint was filed
and served to:
                                       City of Philadelphia
                                  1515 Arch Street, 14th Floor
                                     Philadelphia, PA 19102

                                  PHILADELPHIA AIRPORT
                             a/k/a Philadelphia International Airport
                                     800 Essington Avenue

                                                16
                                                                                           Case ID: 200500110
        Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 36 of 46




                               Philadelphia, PA 19153

                           Worldwide Flight Services, Inc.
                          Room361 – B151, E. Hangar Road
                        Cargo Area A, JFK International Airport
                                 Jamaica, NY 11430

                                   Frontier Airlines
                                  4545 Airport Way
                                  Denver, CO 80239


                                                                             Respectfully,
                                                                    MFI Law Group, PLLC


                                                              BY:
                                                                      Mu’min F. Islam, Esq.
                                                        Attorney for Plaintiff, Aaron Jenkins
Date: August 21, 2020




                                          17
                                                                                    Case ID: 200500110
Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 37 of 46




                          Exhibit A




                              18
                                                                 Case ID: 200500110
Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 38 of 46




                                                    RENUNCIATION

                                                      REGISTER OF WILLS

                                   PHILADELPHIA COUNTY, PENNSYLVANIA




 Estate of Aaron Jenkins                                                                                                                  , Deceased


The undersigned , Tamara Pryor                                                             , in the capacity/relationship as
                               Ci'i'iTm
                                   1 t" sir Corporate Names
 Beneficiary                                              of the above Decedent, hereby renounces the right to administer

the Estate of the Decedent and, to the extent permitted by Jaw pursuant to 20 Pa,C.S. § 3155, respectfully

requests that Letters be issued to Keisha Brown                                                                                       ,

 July 5, 2018
 .Daif.l




Name of Corporate Fiduciary (if applicable)



Signature of Officer,'Representative                                   signature of Person                        '

                                                                       1 370 Anchor Street
Title of Officer/Representative                                        Address
                                                                       Philadelphia PA 19125

Address
                                                                       267-912-2873

                                                                       Telephone

                                                                       limono va23 Wicloud.com
Telephone
                                                                       Email

Email

Executed in Register's Office                                          Executed out of Register's Office

Sworn to or affirmed and subscribed                                    Before the undersigned personally appeared the
before me this                         day                             party executing this Renunciation and certified
of.                                                                    that he or she executed the Renunciation for die
                                                                       purposes stated within on this                                        day

                                                                      of                                               'i
                                                                                LWMONtV^L,TH             QT PENNSYLVANIA
                                                                                             NOTARIAL SEAL
                                                                                  Mildred Holley-Halsey, Notary Public
                                                                                City of Philadelphia, Philadelphia County
                                                                                My Ci/nrnlMlon Expiree March 2P, 2021



                                                                     t -CCVudVvt-rl ^.CJLil-y
Deputy for Register of Wills
                                                                      Notary Public                  V "*              U
                                                                      My Commission Expires:
                                                                      (SigtHliirc and 5«al af Nbtaiy or o*her official qualified Sq
                                                                      administer utiihs Shu w date at" *xpirntion of Nnlaryv; Cornrrassior: j

t-armkW-ttS eg Mtl.lt




                                                                19
                                                                19

                                                                                                                                                       Case
                                                                                                                                                       Case ID:
                                                                                                                                                            ID: 200500110
                                                                                                                                                                200500110
Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 39 of 46




           EXHIBIT C
Civil Docket Report                                                       Page 1 of 7
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 40 of 46



                                                                     No Items in Cart              mturner1

                                                                                  Civil Docket Report
                                          A $5 Convenience fee will be added to the transaction at checkout.
 Case Description

  Case ID:          200500110
  Case Caption:     ESTATE OF AARON JENKINS VS CITY OF PHILADELPHIA ET
  Filing Date:      Sunday , May 03rd, 2020
  Court:            MAJOR JURY-STANDARD
  Location:         City Hall
  Jury:             JURY
  Case Type:        PERSONAL INJURY - OTHER
  Status:           LISTED FOR CASE MGMT CONF

 Related Cases

 No related cases were found.

 Case Event Schedule

                Event               Date/Time       Room               Location                 Judge
  CASE MANAGEMENT                 09-NOV-2020 City            Case Management                unassigned
  CONFERENCE                      09:00 AM    Hall            Center, Rm 613


 Case motions

 No case motions were found.

 Case Parties

                                                        Expn
       Seq #                               Assoc                        Type                Name
                                                        Date
            1                                                      ATTORNEY          ISLAM, MUMIN
                                                                   FOR
                                                                   PLAINTIFF
  Address: 7433 LIMEKILN PIKE                         Aliases: none
           SUITE 210
           PHILADELPHIA PA 19146
           (215)735-2357
           mislam@mfilawgroup.com




https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                          11/5/2020
Civil Docket Report                                                       Page 2 of 7
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 41 of 46


            2                                    1               PLAINTIFF   JENKINS
                                                                             ESTATE OF,
                                                                             AARON
  Address: 1370 ANCHOR STREET                        Aliases: none
           PHILADELPHIA PA 19125


            3                                    7               DEFENDANT CITY OF
                                                                           PHILADELPHIA
  Address: 1515 ARCH STREET, 14TH FL                 Aliases: none
           PHILADELPHIA PA 19102


            4                                    7               DEFENDANT PHILADELPHIA
                                                                           AIRPORT A/K/A
                                                                           PHILADELPHIA
                                                                           INTERNATIONAL
                                                                           AIRPOR
  Address: 800 ESSINGTON AVENUE                      Aliases: none
           PHILADELPHIA PA 19153


            5                                    9               DEFENDANT WORLDWIDE
                                                                           FLIGHT
                                                                           SERVICES
  Address: ROOM 361 B151, E HANGAR                   Aliases: none
           ROAD
           CARGO AREA A, JFK
           INTERNATIONA
           AIRPORT
           JAMAICA NY 11430


            6                                                    DEFENDANT FRONTIER
                                                                           AIRLINES
  Address: 4545 AIRPORT WAY                          Aliases: none
           DENVER CO 80239


            7                                                    ATTORNEY TURNER ESQ,
                                                                 FOR       MICHELE E
                                                                 DEFENDANT
  Address: BENNETT BRICKLIN                          Aliases: none
           SALTZBURG LLC
           CENTRE SQUARE - WEST
           TOWER



https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames             11/5/2020
Civil Docket Report                                                       Page 3 of 7
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 42 of 46


                1500 MARKET ST., 32ND FL
                PHILADELPHIA PA 19102
                (215)665-3344
                mturner@bbs-law.com


            8                                                    TEAM           NEW, ARNOLD L
                                                                 LEADER
  Address: 606 CITY HALL                             Aliases: none
           PHILADELPHIA PA 19107
           (215)686-7260


            9                                                    ATTORNEY BUCHHOLZ,
                                                                 FOR       KRISTI A
                                                                 DEFENDANT
  Address: WILSON ELSER MOSKOWITZ Aliases: none
           EDELMAN
           & DICKER - TWO COMMERCE
           SQUARE
           2001 MARKET ST., SUITE
           3100
           PHILADELPHIA PA 19103
           (215)627-6900
           kristi.buchholz@wilsonelser.com


           10                                    9               ATTORNEY TAYLOR JR JR,
                                                                 FOR       WILLIAM J
                                                                 DEFENDANT
  Address: 2001 MARKET STREET                        Aliases: none
           TWO COMMERCE SQUARE
           SUITE 3100
           PHILADELPHIA PA 19103
           (215)627-6900
           william.taylor@wilsonelser.com


 Docket Entries

     Filing                                                           Disposition    Approval/
                         Docket Type              Filing Party
   Date/Time                                                             Amount      Entry Date
  03-MAY-2020 ACTIVE CASE                                                           04-MAY-2020
  11:33 PM                                                                          08:55 AM
         Docket
                 E-Filing Number: 2005001574
          Entry:



https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                   11/5/2020
Civil Docket Report                                                       Page 4 of 7
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 43 of 46




  03-MAY-2020 COMMENCEMENT                     ISLAM, MUMIN               04-MAY-2020
  11:33 PM    CIVIL ACTION JURY                                           08:55 AM
   Documents: Final Cover

         Docket
                 none.
          Entry:


  03-MAY-2020 PRAE TO ISSUE WRIT               ISLAM, MUMIN               04-MAY-2020
  11:33 PM    OF SUMMONS                                                  08:55 AM
   Documents: Writ of Summons [Final].pdf

         Docket PRAECIPE TO ISSUE WRIT OF SUMMONS FILED. WRIT OF SUMMONS
          Entry: ISSUED.


  03-MAY-2020 JURY TRIAL                       ISLAM, MUMIN               04-MAY-2020
  11:33 PM    PERFECTED                                                   08:55 AM
         Docket
                 8 JURORS REQUESTED.
          Entry:


  03-MAY-2020 WAITING TO LIST                  ISLAM, MUMIN               04-MAY-2020
  11:33 PM    CASE MGMT CONF                                              08:55 AM
         Docket
                 none.
          Entry:


  07-MAY-2020 ENTRY OF                         TURNER ESQ,                08-MAY-2020
  01:46 PM    APPEARANCE                       MICHELE E                  09:02 AM
   Documents: Jenkins - EOA and JTD (COP) MET.pdf

                 ENTRY OF APPEARANCE OF MICHELE E TURNER FILED. (FILED ON
         Docket
                 BEHALF OF PHILADELPHIA AIRPORT A/K/A PHILADELPHIA
          Entry:
                 INTERNATIONAL AIRPOR AND CITY OF PHILADELPHIA)


  07-MAY-2020 JURY TRIAL                       TURNER ESQ,                08-MAY-2020
  01:46 PM    PERFECTED                        MICHELE E                  09:02 AM
         Docket
                 12 JURORS REQUESTED.
          Entry:




https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames         11/5/2020
Civil Docket Report                                                       Page 5 of 7
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 44 of 46


  20-MAY-2020 ENTRY OF                            BUCHHOLZ,                         21-MAY-2020
  04:58 PM    APPEARANCE                          KRISTI A                          07:13 AM
   Documents: 07110.00303 - Praecipe for Appearance by W. Taylor, Jr. and K. Buchholz on Behalf of
                   Worlwide Flight Services.pdf

                 ENTRY OF APPEARANCE OF KRISTI A BUCHHOLZ AND WILLIAM J
         Docket
                 TAYLOR JR FILED. (FILED ON BEHALF OF WORLDWIDE FLIGHT
          Entry:
                 SERVICES)


  28-JUL-2020     CERTIFICATION FILED BUCHHOLZ,                                     28-JUL-2020
  11:34 AM                            KRISTI A                                      11:34 AM
   Documents: 07110.00303 - Certificate Prerequisite for Service of Subpoena - PPD.pdf

                 CERTIFICATE PREREQUISITE TO SERVICE OF SUBPOENAS
         Docket
                 PURSUANT TO RULE 4009.22 FILED. (FILED ON BEHALF OF
          Entry:
                 WORLDWIDE FLIGHT SERVICES)


  22-SEP-2020 LISTED FOR CASE                                                       22-SEP-2020
  04:04 PM    MGMT CONF                                                             04:04 PM
         Docket
                 none.
          Entry:


  24-SEP-2020 NOTICE GIVEN                                                          24-SEP-2020
  12:30 AM                                                                          12:30 AM
         Docket
                 none.
          Entry:


  08-OCT-2020 CASE RESCHEDULED                    ORVIK, ERIK                       08-OCT-2020
  04:40 PM    BY COURT                                                              04:41 PM
         Docket
                 APL. TO FILE COMPLAINT AND PROVIDE PROOF OF SERVICE.
          Entry:


  08-OCT-2020 LISTED FOR CASE                                                       08-OCT-2020
  04:41 PM    MGMT CONF                                                             04:41 PM
         Docket
                 none.
          Entry:


  08-OCT-2020 NOTICE GIVEN                                                          08-OCT-2020
  04:41 PM                                                                          04:41 PM
   Documents: NOTGV_14.pdf



https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                      11/5/2020
Civil Docket Report                                                       Page 6 of 7
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 45 of 46




                 THE CASE MANAGEMENT CONFERENCE FOR THE ABOVE
                 CAPTIONED MATTER HAS BEEN RESCHEDULED FOR Monday,
                 November 09, 2020, AT 09:00 AM, IN Case Management Center, Rm 613,
                 CITY HALL. NO FURTHER CONTINUANCES WILL BE GRANTED
                 ABSENT EXIGENT CRCUMSTANCES. COUNSEL FOR PLAINTIFF IS
                 DIRECTED TO SERVE A COPY OF THIS NOTICE ON ANY
                 UNREPRESENTED PARTY AND ANY ATTORNEY ENTERING AN
                 APPEARANCE SUBSEQUENT TO THE ISSUANCE OF THIS NOTICE.
         Docket
                 COUNSEL MUST BE PREPARED TO ADDRESS ALL RELEVANT
          Entry:
                 ISSUES. IF THE CASE SETTLED PRIOR TO THE CONFERENCE,
                 ELECTRONICALLY FILE A SETTLEMENT LETTER. TO FILE THE
                 LETTER ELECTRONICALLY, ACCESS THE "EXISTING CASE" SECTION
                 OF THE COURT'S ELECTRONIC FILING SYSTEM. SELECT
                 "CONFERENCE SUBMISSIONS" AS THE FILING CATEGORY. SELECT
                 "SETTLEMENT LETTER" AS THE DOCUMENT TYPE. QUESTIONS
                 CONCERNING THIS NOTICE AND ITS CONTENTS SHALL BE
                 REFERRED TO 215-686-3710.


  08-OCT-2020 NOTICE GIVEN UNDER                                          09-OCT-2020
  04:41 PM    RULE 236                                                    02:19 PM
         Docket NOTICE GIVEN ON 09-OCT-2020 OF NOTICE GIVEN ENTERED ON 08-
          Entry: OCT-2020.


  08-OCT-2020 COMPLAINT FILED                  ISLAM, MUMIN               09-OCT-2020
  11:41 PM    NOTICE GIVEN                                                08:36 AM
   Documents: A. Jenkins Complaint.pdf

                 COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS
         Docket
                 AFTER SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED. (FILED
          Entry:
                 ON BEHALF OF AARON JENKINS ESTATE OF)


  10-OCT-2020 NOTICE GIVEN                                                10-OCT-2020
  12:30 AM                                                                12:30 AM
         Docket
                 none.
          Entry:


  03-NOV-2020 PRAECIPE TO                      ISLAM, MUMIN               04-NOV-2020
  02:52 PM    REINSTATE CMPLT                                             10:36 AM
   Documents: A. Jenkins Complaint [Final].pdf
                   PraecipetoReinstateComplaint.pdf




https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames         11/5/2020
Civil Docket Report                                                       Page 7 of 7
           Case 2:20-cv-05532-CMR Document 1 Filed 11/05/20 Page 46 of 46


         Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS
          Entry: AFTER SERVICE IN ACCORDANCE WITH RULE 1018.1 REINSTATED.
                 (FILED ON BEHALF OF AARON JENKINS ESTATE OF)




                                    E-Filing System    Search Home




https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames     11/5/2020
